Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES

Terminal Disclaimer
The terminal disclaimer filed on May 27, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/237,928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter

Claims 1-24 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on May 27, 2022, in response to the office action mailed on December 17, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a method/system for constructing a communications channel between a predefined peripheral device and an application where a plurality of signals within the communications channel is intercepted and processed, the method including: a. creating a software wedge object which presents an interface to the application that is the same as an original class for a predefined peripheral device; b. the application loading the software wedge object in place of the original class; and c. the software wedge object loading the original class for the predefined peripheral device.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        June 9, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181